DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno et al. (“Okuno”) (US 2020/0125196 A1) in view of Lee et al. (“Lee”) (US 2019/0165074 A1) and further in view of Kim et al. (“Kim”) (US 2019/0027547 A1).
Regarding claim 15, Okuno discloses a display device (display device 1, fig. 4);
a light-emitting element (a light emitting element (OLED) 220, para. 0041); 
an encapsulation layer including an organic layer (the encapsulation layer 300 includes an inorganic material layer 310, an organic material layer 320 and an inorganic material layer 330 from the bottom on the cathode electrode 223, para. 0044);
an input-sensing layer (the pixel electrode layer 200, the encapsulation layer 300, the touch buffer layer 400 and the touch sensor layer 500 sequentially stacked on the substrate 100, para. 0040) including an insulation layer and a conductive pattern which is on the insulation layer (the touch sensor layer 500 is formed on the touch buffer layer 400. An insulating layer 506 and the bridge 522 are formed on the touch buffer layer 400, and the bridge 512 is formed over the bridge 522 with an insulating layer 507 interposed therebetween. The Y electrode 521 is formed on the insulating layer 506 with the insulating layer 507, para. 0049);
an organic dielectric layer between the encapsulation layer and the conductive pattern of the input- sensing layer (the pixel electrode layer 200, the encapsulation layer 300, the touch buffer layer 400 and the touch sensor layer 500 sequentially stacked on the substrate 100, para. 0040),
Okuno does not specifically disclose a first light-blocking layer defining an opening in the first light-blocking layer,

wherein the organic dielectric layer extends from between the encapsulation layer and the conductive pattern of the input-sensing layer, and into the opening of the first light-blocking layer.
However, in a similar field of endeavor of light emitting display device, Lee discloses a first light-blocking layer (402, fig. 2) defining an opening (602) in the first light-blocking layer,
wherein the organic dielectric layer (388) extends from between the encapsulation layer (250) and the conductive pattern (322) of the input-sensing layer (333), and into the opening of the first light-blocking layer (402, paras. 0071-0074) .
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate to the light-blocking layer as taught by Lee in the system of Okuno in order to reduce or substantially minimize reflected light of the light emitting display device and may also increase the viewing angle and the luminance rate thereof.
The combination of Okuno and Lee does not specifically disclose a color filter layer.
In a similar field of endeavor of a light emitting display device, Kim discloses a color filter layer (the light shielding part BM may overlap with a boundary between the conversion parts CF1, CF2, and CF3, para. 0123, fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate to the color filter layer as taught by Kim in the system of Okuno and Lee in order to improve image quality, thus preventing light leakage phenomenon.
Regarding claim 18, Okuno discloses the organic dielectric layer which is between the encapsulation layer and the input-sensing layer includes: an organic material, and hollow particles which are in the organic material (the touch buffer layer 400 is formed on the inorganic material layer 330. In the first aspect, the touch buffer layer 400 includes an acrylic organic material resin having relatively high transparency as a base material and further includes nano-sized hollow particles 405 in the base material, para. 0045).
Regarding claim 19, Okuno discloses the organic dielectric layer which is between the encapsulation layer and the input-sensing layer includes: an organic material, and nano-pores defined by the organic material (para. 0045).
Regarding claim 20, Okuno discloses the organic dielectric layer which is between the encapsulation layer and the input-sensing layer includes an acrylic copolymer having monomers, and
the monomers of the acrylic copolymer includes an aromatic acrylate (the touch buffer layer 400 includes an acrylic organic material resin having relatively high transparency as a base material and further includes nano-sized hollow particles 405 in the base material, para. 0045).
Allowable Subject Matter
Claims 1-14 are allowed.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. Applicant stated “Lee teaches an input-sensing layer including an insulation layer 350 and a conductive pattern 311/322 which is on the insulation layer, and light-blocking layer 402 defining an opening in the first light-blocking layer, there is no “organic layer” which extends from between the encapsulation layer 250 and the conductive pattern 311 or 322 of the input- sensing layer, and into the opening of the first light-blocking layer 402” (page 9, lines 10-14 of the Remarks). Examiner respectfully disagrees with the statement. Lee discloses a first light-blocking layer (402, fig. 2) defining an opening (602) in the first light-blocking layer, wherein the organic dielectric layer (388) extends from between the encapsulation layer (250) and the conductive pattern (322) of the input-sensing layer (333), and into the opening of the first light-blocking layer. Although the first light-blocking layer is not directly disposed on the encapsulation layer, Lee still read on the claimed limitation as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693